Citation Nr: 0809670	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO.  06-03 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1944 to November 
1945.  The veteran died in March 2005.  The appellant is the 
veteran's widow.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York, which denied the benefits sought on 
appeal.  In June 2007, the Board remanded the matter for 
further development.


FINDINGS OF FACT

1.  The veteran died in March 2005 and the immediate cause of 
his death was from cardiopulmonary arrest due to or as a 
consequence of squamous cell carcinoma of the right lower 
lobe due to or as a consequence of malignant pericardial 
effusion and tamponade.

2.  At the time of the veteran's death, service connection 
was in effect for 
residuals of cold injury of the bilateral feet, post 
traumatic stress disorder (PTSD), degenerative joint disease 
of the lumbar disc, post-traumatic arthritis of the bilateral 
knees, hearing loss, peripheral neuropathy of the bilateral 
lower extremities and hypertension.  

3.  The veteran's service-connected disabilities did not 
cause his death, nor contribute substantially or materially 
to cause his death.

4.  A disability of service origin did not cause his death, 
nor contribute substantially or materially to cause the 
veteran's death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death are not met.  38 U.S.C.A. §§ 1310, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, 487 F.3d 881.

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  While there are 
particular notice obligations with respect to a claim for DIC 
benefits, there is no preliminary obligation on the part of 
VA to conduct a predecisional adjudication of the claim prior 
to providing a section 5103(a)-compliant notice.  

In this case, in a June 2005 letter, issued prior to the 
decision on appeal, the RO provided general notice to the 
appellant regarding what information and evidence is needed 
to substantiate a claim for service connection for the cause 
of the veteran's death, as well as what information and 
evidence must be submitted by the appellant, what information 
and evidence will be obtained by VA and the need for the 
appellant to advise VA of or submit any further evidence she 
has in her possession that pertains to the claim.  A letter 
advising the appellant of the evidence needed to establish an 
effective date was issued in October 2007.  The claim was 
last readjudicated in November 2007.

The Board notes that the June 2005 letter does not advise the 
appellant of the conditions for which a veteran was service 
connected at the time of his death, although it did indicate 
that the claim could be substantiated by submitting evidence 
showing a service-connected condition caused or contributed 
to his death, or by submitting evidence showing the veteran's 
death was caused by or contributed to by a disease or injury 
that began in service.  However, the Board finds any 
insufficiency in the notice is harmless error, as the 
appellant had actual knowledge of the veteran's service 
connected conditions and that her claim for DIC could be 
established based on such.  

In this regard, in response to the June 2005 VCAA letter, the 
appellant noted that the veteran was a POW and had many 
conditions that came from that.  She stated his circulation 
was bad and he died of cardiopulmonary arrest which could 
have come from his POW conditions.  Additionally, in her 
notice of disagreement, she stated that the veteran's heart 
condition was secondary to his PTSD or his POW experiences.  
Further, on her VA Form 9, she stated that she believed her 
husband's death was a result of the conditions he endured 
while a POW and his PTSD.  She stated that the veteran had 
many conditions that were service connected, and that 
his PTSD and hypertension certainly could have been a 
contributing factor to his cardiopulmonary arrest that was 
the ultimate cause of his death.  The Board finds such 
statements reflect actual knowledge of what was needed to 
substantiate the claim and any defect with respect to the 
notice is cured.  See Vazquez-Flores v. Peake, No. 05-0355, 
slip op. at 12 (U.S. Vet. App. January 30, 2008) ("Actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrate an 
awareness of what was necessary to substantiate his or her 
claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007)); see also Sanders, 487 F.3d at 889.  

Moreover, the record also reflects that VA has made 
reasonable efforts to obtain relevant records adequately 
identified by the appellant.  Specifically, the information 
and evidence that have been associated with the claims file 
include the veteran's service treatment records, post-service 
medical records and examination reports, and the death 
certificate.  In addition, VA has obtained two medical 
opinions in conjunction with her claim.


As discussed above, the appellant was notified and aware of 
the evidence needed to substantiate her claim for service 
connection for the cause of the veteran's death, the avenues 
through which she might obtain such evidence and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  Moreover, as the Board concludes 
below that the preponderance of the evidence is against the 
claim, any question as to an appropriate effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the appellant.  See Sanders, 487 F.3d 881.  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 
19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312(a).  In determining whether a service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1).

In this case, the appellant contends that the veteran's 
immediate cause of death from cardiopulmonary arrest was the 
result of service-connected disabilities stemming from the 
veteran's status as a POW.

During the veteran's lifetime service connection was 
established for residuals of cold injury of the bilateral 
feet, PTSD, degenerative joint disease of the lumbar disc, 
post-traumatic arthritis of the bilateral knees, hearing 
loss, peripheral neuropathy of the bilateral lower 
extremities and hypertension.  

The veteran's certificate of death indicates that the 
immediate cause of his death was from cardiopulmonary arrest 
due to or as a consequence of squamous cell carcinoma of the 
right lower lobe due to or as a consequence of malignant 
pericardial effusion and tamponade.  

The veteran's service medical records reveal no findings of 
lung cancer.  His lungs and chest x-ray were normal on his 
separation examination.

An August 2005 VA medical opinion reflects that the examiner 
reviewed the record, noting that the cause of death was 
cardiopulmonary arrest due to squamous cell carcinoma due to 
malignant pericardial effusion and tamponade.  The examiner 
stated that none of the above is related to any of the 
veteran's service-connected disabilities.  The examiner 
further noted that the veteran did not have hypertension.  As 
the above opinion was premised on the erroneous assumption 
that the veteran did not have hypertension, another medical 
opinion was obtained.

An October 2007 VA medical opinion reflects a review of the 
record, noting that the veteran's hypertension dated back to 
around 1992 and that his blood pressure was generally in good 
control up until his demise, with occasional hypostatic drops 
resulting in holding of medication.  The examiner then listed 
the veteran's risk factors for cardiovascular disease: 1) 150 
pack-year history of smoking, though he quit years before his 
death; 2) obesity; 3) hypercholesterolemia (on medication); 
4) hypertension; 5) diabetes mellitus (on medication); and 6) 
sedentary lifestyle in his later years.  The examiner noted 
that prior to his death the veteran had had no cardiac events 
but developed a malignant pleural and pericardial effusion 
that caused a cardiac tamponade, which was treated by 
creating a pericardial window to drain the fluid.  The 
examiner also noted that a February 2005 cardiogram revealed 
atrial fibrillation that reverted to a normal sinus rhythm on 
EKG of March 2005, which suggested a right intraventricular 
conduction delay.

The examiner stated that the veteran's hypertension was not 
responsible for his squamous cell carcinoma but that the 
squamous cell carcinoma was directly responsible for the 
malignant pericardial effusion.  The examiner explained that 
a tamponade occurs when the fluid builds up and expands 
against the resistant pericardium, which causes an increase 
in pressure against the heart, impeding its effort to pump 
blood.  Therefore, the examiner stated that the hypertension 
was in no way responsible for the tamponade, to the extent 
that the tamponade contributed to the veteran's death.

The examiner then considered the extent to which the 
veteran's hypertension might have contributed to his heart 
disease, diagnosed as coronary artery disease.  The examiner 
stated that hypertension was but one of six risk factors in 
the veteran's medical history, that the hypertension was 
generally in control over the two years prior to his death, 
and that the hypertension was under control during his 
terminal admission, with the exception of hypotensive 
episodes.  In this regard, the examiner stressed that the 
veteran experienced HYPOTENSIVE episodes.  The examiner 
stated that the veteran's cardiac arrhythmia (atrial 
fibrillation) had resolved.  Given the above, the examiner 
stated that the hypertension did not contribute substantially 
or materially to the cause of the veteran's heart disease.  
The examiner added that, although the veteran had coronary 
artery disease, he did not die primarily from his heart 
disease, with cardiopulmonary arrest being the common 
terminal event at the end-stage of life.

The examiner concluded that the veteran's service-connected 
hypertension did 
not contribute substantially or materially to the cause of 
death, combine to cause death, or aid or lend assistance to 
the production of the veteran's death from cardiopulmonary 
arrest due to or as a consequence of squamous cell carcinoma 
of the right lower lobe due to or as a consequence of 
malignant pericardial effusion and tamponade.  The examiner 
stated that the veteran's hypertension did not cause the 
squamous cell carcinoma that led to the cardiac tamponade and 
the veteran did not die as a result of heart disease, 
regardless of whatever influence the hypertension may have 
played in the development of coronary artery disease.

Given the above, the Board finds that the veteran's 
hypertension did not cause or contribute substantially or 
materially to cause his death.  In addition, there is no 
evidence suggesting any of the veteran's other service-
connected disabilities contributed substantially or 
materially to cause his death.  Furthermore, the record fails 
to show that any disability of service origin contributed 
substantially or materially to cause the veteran's death.  

The Board acknowledges the appellant's contentions that the 
cause of the veteran's death is related to service.  The 
Board observes, however, that she, as a layperson, is not 
competent to provide probative medical evidence on a matter 
such as the diagnosis or etiology of a claimed medical 
condition.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

While the Board recognizes the hardships endured by the 
veteran in service and greatly appreciates his service to our 
country, the Board is constrained to find that the 
preponderance of the evidence is against a finding of service 
connection for the cause of the veteran's death.

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).




ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


